595 F.2d 1320
101 L.R.R.M. (BNA) 2837, 86 Lab.Cas.  P 11,380
DETROIT PLASTIC MOLDING CO., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent,andInternational Union, United Automobile, Aerospace andAgricultural Implement Workers of America, Intervenors.
No. 77-1219.
United States Court of Appeals,Sixth Circuit.
April 18, 1979.

Ronald J. Santo, Martin Jay Galvin, Dykema, Gossett, Spencer, Goodnow & Trigg, Detroit, Mich., for petitioner.
Elliott Moore, Lawrence J. Song, Deputy Associate General Counsel, N. L. R. B., Washington, D. C., Bernard Gottfried, Director, Region 7, N. L. R. B., Detroit, Mich., for respondent.
John A. Fillion, Gen. Counsel, Jordan Rossen, Marley S. Weiss, Detroit, Mich., for intervenor Inter.  Union, UAW.
Before EDWARDS, Chief Judge, ENGEL, Circuit Judge, and PHILLIPS, Senior Circuit Judge.

ORDER

1
On receipt and consideration of a petition for review filed in the above-styled case and cross-petition for enforcement filed by the National Labor Relations Board (See case reported at 228 N.L.R.B. No. 113e (1977)); and


2
Finding in the whole record substantial evidence to uphold the Board's finding that these two near-by, closely related plants constituted an appropriate bargaining unit (without necessarily being the only appropriate bargaining unit possible); and


3
Finding no arbitrary or capricious action on the part of the Board in its determination,


4
The order of the Board is hereby enforced.